          Case 1:18-cv-08063-AJN Document 42 Filed 07/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          7/2/2020


  Karen Lee Freedman,

                         Plaintiff,
                                                                                  18-cv-8063 (AJN)
                 –v–
                                                                                       ORDER
  City of New York, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       On May 27, 2020, the Court granted the City of New York’s and Joseph Fucito’s motion

for judgment on the pleadings and dismissed the claims against them without prejudice. See Dkt.

No. 41. It advised Plaintiff that if she wished to file a second amended complaint, she had do so

within 21 days of the date of the May 27 Opinion and Order and warned her that failure to do so

would result in dismissal of her claims against the City and Fucito with prejudice.

       The Court also advised Plaintiff that if she wished to proceed with her claim against the

four Sheriff’s Deputies—the remaining defendants—she had to file proof of service of the

Amended Complaint on them within 14 days of the date of the May 27 Opinion and Order and

warned her that if she failed to file proof of service within that time, her remaining claim against

the four Sheriff’s Deputies would be dismissed without prejudice pursuant to Rule 4(m) of the

Federal Rules of Civil Procedure. See Fed. R. Civ. P. 4(m).

       As of the date of this Order, Plaintiff has neither filed a second amended complaint, nor

has she filed proof of service of the Amended Complaint on the four Sheriff’s Deputies.

Accordingly, Plaintiff’s claims against the City and Fucito are dismissed with prejudice, and



                                                 1
          Case 1:18-cv-08063-AJN Document 42 Filed 07/02/20 Page 2 of 2



Plaintiff’s claims against the four Sheriff’s Deputies are dismissed without prejudice. The Clerk

of Court is directed to close this case.

        SO ORDERED.



Dated: July , 2020
       New York, New York


                                             __________________________________
                                                     ALISON J. NATHAN
                                                  United States District Judge




                                                2
